Citation Nr: 1222215	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected chondromalacia of the left knee with degenerative joint disease, status post total knee replacement (hereinafter, left knee disability).  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected chondromalacia of the right knee with degenerative joint disease, status post total knee replacement (hereinafter, right knee disability).  

3.  Entitlement to an initial compensable evaluation for service-connected residuals of an avulsion fracture of the tip of the left index finger.  

4.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John March, Veterans' Disability Advocate


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reflects that the Veteran requested a videoconference hearing in conjunction with his appeal.  See a January 2010 substantive appeal.  However, in a September 2011 statement, the Veteran conveyed that he no longer wished to provide testimony.  The Veteran has not requested another hearing and, therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In a February 2012 statement, the Veteran withdrew his claims for service connection for ischemic heart disease and a bilateral foot condition.  38 C.F.R. §§ 20.204, 20.302(b).

Additionally, after the last supplemental statement of the case (SSOC) was issued in January 2012, VA received additional evidence that has not been considered by the RO in the first instance.  However, the Board observes that this additional evidence pertains to his claim for an increased rating for service-connected PTSD.  Accordingly, as the claim for an increased rating for service-connected PTSD is being remanded and the evidence does not pertain to the claims for increased ratings for the service-connected knees which the Board is adjudicating, no prejudice results to the Veteran.  38 C.F.R. § 20.1304.

The issues of (1) entitlement to a compensable initial evaluation for service-connected residuals of an avulsion fracture of the tip of the left index finger, (2) entitlement to an evaluation in excess of 30 percent for service-connected PTSD and (3) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

2.  The Veteran's service-connected right knee disability is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 5003, 5055, 5256-5263 (2011).  

2.  The criteria for an evaluation in excess of 30 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 5003, 5055, 5256-5263 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, when the Veteran submitted a claim for TDIU in July 2007, the RO construed this as a claim for an increased rating for all his service-connected disabilities.  The Veteran was sent a letter in September 2007 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The September 2007 notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

The September 2007 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  Since the September 2007 letter was sent to the Veteran prior to the initial adjudication of his claim in May 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the Board observes that the Veteran was sent a letter in March 2009 which notified the Veteran of the criteria for an increased evaluation for his service-connected knee disabilities under Diagnostic Code 5055.  Although this notice was not provided to the Veteran prior to the initial adjudication of his claims in May 2008, his claims were later readjudicated in an April 2009 statement of the case (SOC).  Thus, any error concerning the timing of this notice is cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a supplemental statement of the case, is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for an increased rating for his service-connected knee disabilities, including private and VA treatment records and by affording him VA examinations.  

Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2008 and November 2010 VA examinations obtained in this case are adequate.  The Board notes that the March 2008 VA examiner was not provided a copy of the Veteran's VA claims file for review in connection with this examination.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, the March 2008 VA examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claims for a higher rating for his service-connected knee disabilities, to include his prior knee surgeries.  Additionally, the Board notes that the Veteran was afforded a subsequent VA examination in November 2010, and the VA claims file was provided to and reviewed by the VA examiner at that time.  Both examinations fully addressed the rating criteria and included a discussion of the impact of the Veteran's daily life and employability.  As such, the Board finds the VA examinations are adequate for rating purposes, and a remand for a new examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The Veteran and his agent have not contended otherwise.  

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims decided herein.  VA has also assisted the Veteran and his agent throughout the course of this appeal by providing them with an SOC and an SSOC, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  


LAW AND ANALYSIS

Knees

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Degenerative or osteoarthritis is rated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Because the Veteran's claims for increased evaluations for his service-connected knee disabilities involve application of identical law to similar facts, the Board will discuss them together.  

The Veteran underwent a total left knee replacement in 1999 and a total right knee replacement in 2000.  See VA examination reports dated in September 2007 and November 2010.  The Veteran's service-connected knee disabilities are both currently rated 30 percent disabling under Diagnostic Code 5055.  A minimum rating of 30 percent is warranted for knee replacement with intermediate degrees of residual weakness, pain or limitation is rated by analogy to diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of tibia and fibula).  A rating of 60 percent is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

On VA examination in March 2008, degenerative joint disease of both knees was diagnosed and the Veteran experienced stiffness and intermittent pain in both knees, but he denied episodes of swelling, instability, locking, fatigability, and heat and redness.  The Veteran described pain on standing for 25-30 minutes or walking for a block or two.  During flare-ups, the Veteran described decreased range of motion and function.  The condition affected the Veteran's walking, ability to stand for long periods, and his ability to participate in outdoor recreational activities.  On physical examination, it was noted that the Veteran walked with a limp, used a cane for ambulation, and had difficulty standing up from a seated position.  There was no edema, effusion, instability, weakness, tenderness, or redness or heat noted with regard to either knee.  There was also no abnormal movement or guarding of movement.  No ankylosis was present.  The Veteran demonstrated flexion to 100 degrees on the right and to 90 degrees on the left with pain at the ending points, but there was no additional loss of range of motion by fatigue, weakness, or lack of endurance upon repetitive testing of either knee.  There was no instability present.  The examiner commented that per the Veteran's report his knee pain flare ups when he stands more than 25-30 minutes or walks two blocks.  The examiner observed that the Veteran could perform sedentary employment.  

On VA examination in November 2010, osteoarthritis of both knees was diagnosed and the Veteran experienced fatigability, lack of endurance, and mild intermittent pain in both knees with additional swelling of the left leg due to deep venous thrombosis.  He shuffled while walking and used a cane due to lower back pain, but denied episodes of dislocation and subluxation.  He reported being able to walk for a quarter of a block or stand for five minutes before needing rest secondary to pain in both knees.  He denied flares.  Upon examination, there was no edema, effusion, instability, weakness, deformity, tenderness, redness, heat, abnormal movement, or guarding noted with regard to either knee.  The Veteran demonstrated extension to 0 degrees with no pain and flexion to 90 degrees with pain in both knees.  There was no additional loss of range of motion due to incoordination, excess fatigability, lack of endurance, or weakness upon repetitive testing of either knee.  There was no ankylosis or instability.  The examiner noted that the Veteran stated that he can no longer wash dishes if it requires over five minutes of standing, mow his lawn, or do yard work.  The Veteran reported that he can sit and work on his computer and pay his bills but states that his eyes bother him.  The Veteran was able to perform daily activities despite his knee condition.  The examiner concluded that the Veteran would be able to perform sedentary labor despite his knee condition but would not be able to perform physical labor because of his knees.

The Board concludes that the evidence does not more nearly approximate the criteria for a 60 percent rating under Diagnostic Code 5055 during the appeal period.  In this regard, although the Veteran reported pain at the end range of flexion of his bilateral knees, it was not described by the examiners as severe.  In fact, the Veteran described his knee pain as intermittent during both examinations and the November 2010 VA examiner characterized the pain as mild.  Further, there was no evidence of severe weakness in either knee.  Accordingly, the criteria for a 60 percent rating are not met.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5055.  Moreover, a maximum rating of 100 percent is warranted for one year following implantation of prosthesis, which is not for application since it has been more than one year since the 1999 and 2000 knee replacement procedures.

Turning to the other diagnostic codes applicable to the knee, a higher rating under Diagnostic Code 5256 is not warranted because the examiner stated that there was no ankylosis.  The Veteran is not entitled to a higher rating under Diagnostic Code 5261 as extension has not been shown to be limited to 30 degrees to warrant a 40 percent rating.  In fact, the Veteran's flexion was limited to 90 degrees at the most severe.  Additionally, there was no malunion of the tibia and fibula with loose motion requiring brace to warrant a 40 percent rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 5263 (genu recurvatum) is not for application since the highest available rating is 10 percent.  Diagnostic Code 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) is not for application since the maximum rating is 20 percent.  Diagnostic Codes 5257 (other impairment of knee) and 5260 (limitation of flexion) are not for application since the maximum rating is 30 percent.  Additionally, a higher rating is not warranted under Diagnostic Code 5003 because the Veteran is already assigned a 30 percent rating for both knees.  

Additionally, the November 2010 VA examiner also noted the presence of a surgical scar on both knees.  Both of the Veteran's knee scars were described as well-healed, superficial, non-tender, flat and slightly "pinker" than the surrounding skin.  The right knee scar measured 9.5 inches by .25 inches, and the left knee scar measured 12 inches by .25 inches.  There was no indication that the Veteran's surgical scars limited the motion of either of his legs.  Therefore, an additional rating is not warranted under the scar codes.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The evidence of record, to include the March 2008 and November 2010 VA examination reports, does not reflect that the Veteran experiences additional functional loss regarding either knee due to pain, weakness, excess fatigability, and incoordination upon repetitive motion testing.  The impact of the Veteran's knee pain has already been considered in the assigned 30 percent ratings.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's service-connected knees.  Staged ratings are not for application since the Veteran's service-connected bilateral knee disabilities are adequately contemplated by the assigned 30 percent ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, entitlement to increased ratings for the Veteran's service-connected knees is denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5055, 5256-5263.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected knees are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's knees reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a Diagnostic Codes 5055, 5256-5263, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected chondromalacia of the left knee with degenerative joint disease, status post total knee replacement, is denied.  

Entitlement to an evaluation in excess of 30 percent for service-connected chondromalacia of the right knee with degenerative joint disease, status post total knee replacement, is denied.  



REMAND

Index Finger

The Veteran's service-connected residuals of an avulsion fracture of the tip of the left index finger is currently evaluated noncompensably (zero percent) disabling by analogy under Diagnostic Codes 5153 and 5229.  

The Veteran was afforded VA examinations in March 2008 and November 2010 in connection with his claim.  However, after a review of the examination reports, the Board concludes that they are inadequate for the purposes of adjudicating the Veteran's claim, and thus, a remand is necessary.  

The March 2008 and November 2010 VA examination reports reflect that the Veteran initially experienced an avulsion of the tip of his left index finger during service.  An avulsion is defined as "the ripping or tearing away of a part."  See Dorland's Illustrated Medical Dictionary at 186 (31st ed. 2007).  Although the March 2008 and November 2010 VA examination reports describe the functional impairment associated with this service-connected disability, neither VA examiner noted the presence or absence of residual scarring.  

Under VA regulations, a separate evaluation may be assigned for a scar of the left index finger.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As the March 2008 and November 2010 VA examination reports fail to describe the presence or absence of scarring of the left index finger, the Board concludes that they are inadequate for the purposes of deciding the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

PTSD  

The Veteran was afforded VA examinations in connection with his claim for an increased evaluation for his service-connected PTSD in October 2007, June 2009, and November 2010.  The reports of these VA examinations reflect that the Veteran has been receiving psychotherapy at the Vet Center in Evansville, Indiana, throughout the pendency of the appeal.  However, although the VA claims file contains treatment records from the Community Based Outpatient Clinic (CBOC) in Evansville, Indiana, it is devoid of any treatment records from the Vet Center in that city for the appeal period.  

The duty to assist obligates VA to obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting Vet Center treatment records are constructively before VA); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, the RO/AMC should attempt to obtain any and all treatment records from the Vet Center in Evansville, Indiana.

TDIU

As the assigned evaluations for the Veteran's service-connected PTSD and the residuals of an avulsion of the left index finger may affect the outcome of his TDIU claim, the Board concludes that the claims are inextricably intertwined.  All issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issues of entitlement to increased evaluations for PTSD and the residuals of an avulsion of the left index finger, the TDIU claim is remanded to the RO/AMC in accordance with the holding in Harris.

Therefore, in order to give the Veteran every consideration with respect to the aforementioned issues and to ensure due process, further development of these claims is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain and associate with the claims file all PTSD treatment records from the Vet Center in Evansville, Indiana dated from 2006 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Thereafter, the RO/AMC must schedule the Veteran for an appropriate VA examination to determine the current nature and severity of any scarring on the Veteran's left index finger.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner should describe the manifestations of any scarring on the Veteran's left index finger, to include a measurement of the length and width of the scar, the area of the scar in square inches, whether the scar is poorly nourished, with repeated ulceration; unstable; and tender or painful on examination, and whether or not the scar causes limitation of motion of any body part.  Also, the examiner should identify any neurological pathology related to the service-connected scar of the left index finger (including the nerves involved) and fully describe the extent and severity of those symptoms. 

The examiner is also asked to comment on the impact of the any scar of the Veteran's left index finger on his ability to conduct his activities of daily living.  In addition, the examiner should specifically comment on the impact of the Veteran's left index finger scar on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service-connected disability is of such severity to result in an inability to obtain and to maintain employment. 

A complete rationale for any opinion expressed shall be provided. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his agent should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


